Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2009085423 (hereinafter D1) in view of KR1020160054464 (hereinafter D2).
D1 discloses a transfer apparatus comprising: at least one gear (1, 2) and a detector (5) disposed to face the end surface (described surface in paragraph [0010] of the gear considered an end surface) of the at least one gear and [configured to detect a temperature of the end surface of the at least one gear without contacting the at least one gear] (D1, paragraph [0010], discloses that the sensor uses the temperature observed in droplets of oil to determine the temperature of the gear tooth surface, therefore it is considered to detect the temperature of the at least one gear without contacting the at least one gear).
D1 does not disclose at least one arm configured to support a substrate, a joint that rotatably supports the arm, and that the gear rotates the arm, or that the arm is hermetically sealed and the joint is sealed by a vacuum seal provided on the axis of the at least one gear. 
D2 discloses at least one arm (6,7) configured to support (via 4,5) a substrate (2), a joint () rotatably supporting the arm and rotated by a transmission mechanism (70), and wherein the at least one arm is hermetically configured (via at least seals 41, 43), and the joint is sealed by a vacuum seal (41 considered a vacuum seal as it prevents air in the robot from entering the vacuum area VR) provided on an axis of the at least one gear. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the transfer apparatus of D1 to be used in a robot arm having a joint driven by the disclosed gear pair, and that the arm is hermetically sealed and the joint is sealed by a vacuum seal provided on the axis of the at least one gear.  , as the selection of a given intended use suitable for an invention is within the level of ordinary skill in the art. 
The Examiner notes that statements placed in brackets are considered to be functional in nature. These statements of intended use fail to further limit the structure of the claimed invention. Prior art used in claim rejections must show the claimed structure, but the prior art need only be capable of preforming the functional recitations contained in the intended use statements. It is well established that intended use statements do not differentiate the claimed invention over prior art which otherwise satisfies the claimed structural limitations. 

Allowable Subject Matter
Claims 2-6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658